20-3124-cv
Thomas v. Martin-Gibbons

                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by federal rule of appellate
procedure 32.1 and this court=s local rule 32.1.1. When citing a summary order in a
document filed with this court, a party must cite either the federal appendix or an electronic
database (with the notation Asummary order@). A party citing to a summary order must
serve a copy of it on any party not represented by counsel.

      At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
City of New York, on the 24th day of May, two thousand twenty-one.

PRESENT:
              Robert A. Katzmann,
              Barrington D. Parker,
              Steven J. Menashi,
                                  Circuit Judges.
_____________________________________

SUZZETTE THOMAS, TIESHA ORTIZ, JOSE ORTIZ,

                     Plaintiffs-Appellants,

J.O.,
                     Plaintiff,

              v.                                                 No. 20-3124
PATRICIA L. MARTIN-GIBBONS, ESQ.
ATTORNEY, ROBERT D. MULRAY,
JUDGE (FAMILY), THE CHILDREN’S
LAW CENTER, LEGAL ASSISTANCE, THE
CITY OF NEW YORK, THE STATE OF
NEW         YORK,        MARTHA
SCHNEIDERMAN, LEGAL ASSISTANCE,

                    Defendants-Appellees,

DANA J. WILSON-HAYNES, VINOLA
WILSON, CARL JOSEPH HAYNES,

                    Defendants.

_____________________________________


For Plaintiffs-Appellants:                      Suzzette Thomas, Tiesha Ortiz, Jose
                                                Ortiz, pro se, Bronx, NY.

For Defendants-Appellees:                       Wendy B. Shepps, Mount Cotton
                                                Wollan & Greengrass LLP, New
                                                York, NY (for Patricia L. Martin-
                                                Gibbons);

                                                Barbara D. Underwood, Solicitor
                                                General, Steven C. Wu, Deputy
                                                Solicitor General, David Lawrence
                                                III, Assistant Solicitor General, for
                                                Letitia James, Attorney General of
                                                the State of New York, New York,
                                                NY (for Robert D. Mulray and the
                                                State of New York);




                                            2
                                              Ingrid R. Gustafson, Philip C.
                                              Young,    Assistant  Corporation
                                              Counsel, for James E. Johnson,
                                              Corporation Counsel of the City of
                                              New York, New York, NY (for the
                                              City of New York);

                                              Janet Neustaetter, Children’s Law
                                              Center, Brooklyn, NY (for Martha
                                              Schneiderman and the Children’s
                                              Law Center).


      Appeal from a judgment of the United States District Court for the Southern

District of New York (Ramos, J.).


      UPON      DUE     CONSIDERATION,          IT   IS   HEREBY      ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is

AFFIRMED.

      Plaintiffs-Appellants Suzzette Thomas, Tiesha Ortiz, and Jose Ortiz, pro se,

appeal from the district court’s orders vacating the entry of defaults against four

defendants and dismissing the amended complaint. The plaintiffs-appellants are

the maternal grandparents and aunt of the minor child, J.O. They sued, pro se,

numerous defendants (including paternal relatives, a judge, attorneys, and the

State and City of New York) under 42 U.S.C. § 1983, 18 U.S.C. §§ 241 and 242, and


                                        3
state law. They alleged that the defendants illegally permitted J.O. to be kidnapped

by his father, Dana Wilson-Haynes, defamed them by filing false police reports,

and denied them access to J.O. The district court vacated defaults entered against

four of the defendants. It subsequently dismissed the amended complaint. While

the case was on appeal, Jose Ortiz died, and the remaining plaintiffs moved to

have J.O. released to them so that he could attend the funeral.

      We affirm the lower court’s judgment and deny the motion. We assume the

parties’ familiarity with the underlying facts, the procedural history of the case,

and the issues on appeal.

                                         I

      The plaintiffs argue that defendants Wilson-Haynes, Carl Haynes, Vinola

Wilson, and Patricia Martin-Gibbons defaulted and that the district court erred by

vacating the defaults entered against them. We review decisions on motions to

vacate entry of a default for abuse of discretion. See Enron Oil Corp. v. Diakuhara,

10 F.3d 90, 95 (2d Cir. 1993).

      The district court did not abuse its discretion by vacating the defaults

entered against the said defendants. Rule 55(a) permits the entry of default if the



                                         4
defendant “has failed to plead or otherwise defend” himself. Here, however, the

district court granted the defendants an extension of time until December 2019 to

file motions to dismiss, so they were not in default in November 2019 when the

plaintiffs sought entry of the defaults. Therefore, vacatur of the defaults was

appropriate.

                                                  II

       We also affirm the district court’s dismissal of the amended complaint. “We

review the grant of a motion to dismiss de novo, accepting as true all factual claims

in the complaint and drawing all reasonable inferences in the plaintiff’s favor.”

Fink v. Time Warner Cable, 714 F.3d 739, 740-41 (2d Cir. 2013). 1

       The district court properly dismissed the claims against the State of New

York and Family Court Judge Robert Mulray in his official capacity based on

Eleventh Amendment immunity. The Eleventh Amendment precludes suits

against a state unless the state expressly waives its immunity or Congress



1 The district court properly dismissed the claims against Vinola Wilson and Carl Haynes sua
sponte, as it has inherent authority to “dismiss a frivolous complaint sua sponte even when the
plaintiff has paid the required filing fee.” Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d
362, 364 (2d Cir. 2000). Although we have not decided whether such a dismissal is reviewed de
novo or for abuse of discretion, the district court’s decision to dismiss the plaintiffs’ complaint
“easily passes muster” under de novo review. Id. at n.2.

                                                  5
abrogates that immunity. See CSX Transp., Inc. v. N.Y. State Office of Real Prop.

Servs., 306 F.3d 87, 95 (2d Cir. 2002). This includes suits against state officials in

their official capacities. See Davis v. New York, 316 F.3d 93, 101 (2d Cir. 2002). New

York has not waived its immunity for damages claims brought under 42 U.S.C.

§ 1983, see Trotman v. Palisades Interstate Park Comm’n, 557 F.2d 35, 38-40 (2d Cir.

1977), nor has Congress abrogated it in enacting § 1983, see Dube v. State Univ. of

N.Y., 900 F.2d 587, 594 (2d Cir. 1990).

      The district court properly dismissed the claims against Judge Mulray in his

individual capacity based on absolute judicial immunity. “It is well settled that

judges generally have absolute immunity from suits for money damages for their

judicial actions,” and “even allegations of bad faith or malice cannot overcome

judicial immunity.” Bliven v. Hunt, 579 F.3d 204, 209 (2d Cir. 2009). Judicial

immunity is overcome in only two circumstances: (1) “a judge is not immune from

liability for nonjudicial actions, i.e., actions not taken in the judge's judicial

capacity”; and (2) “a judge is not immune for actions [that], [al]though judicial in

nature, [were] taken in the complete absence of all jurisdiction.” Mireles v. Waco,

502 U.S. 9, 11-12 (1991) (per curiam). “[T]he Supreme Court has generally


                                          6
concluded that acts arising out of, or related to, individual cases before the judge

are considered judicial in nature.” Bliven, 579 F.3d at 210.

      As a family court judge, Judge Mulray had jurisdiction to decide issues of

child custody and visitation. See N.Y. Family Ct. Act § 651. He was acting in his

judicial capacity when presiding over J.O.’s custody case and issuing orders

concerning custody and visitation. See Bliven, 579 F.3d at 210. In their reply brief,

the plaintiffs argue that Judge Mulray lacked jurisdiction because he illegally

awarded custody of J.O. to Wilson-Haynes. But “allegations of bad faith or malice

cannot overcome judicial immunity.” Id. at 209. Even if Judge Mulray’s decisions

were incorrect, he was not acting without jurisdiction and is therefore entitled to

judicial immunity.

                                         III

      In the plaintiffs’ amended complaint, they also request custody of J.O.

through a reversal of Judge Mulray’s orders (i) granting Wilson-Haynes full

custody, (ii) approving of Wilson-Haynes and J.O.’s relocation to California, and

(iii) issuing protective orders against the plaintiffs. The plaintiffs additionally

challenge Judge Mulray’s decisions denying visitation rights to Thomas and



                                          7
Tiesha Ortiz. The district court dismissed these claims pursuant to the Rooker-

Feldman doctrine and the domestic relations exception to federal jurisdiction. We

affirm that decision.

      The Rooker-Feldman doctrine prevents courts from reviewing “cases brought

by state-court losers complaining of injuries caused by state-court judgments

rendered before the district court proceedings commenced.” Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 283-84 (2005). This court has clarified that the

Rooker-Feldman doctrine bars an action when the federal plaintiff: (i) lost in state

court; (ii) commenced his federal action after suffering the state-court loss;

(iii) complains of injuries caused by the unfavorable state-court ruling; and

(iv) asks the federal court to reject the state court’s ruling. See Holbock v. Albany

Cnty. Bd. of Elections, 422 F.3d 77, 85 (2d Cir. 2005).

      Here, these elements are met. First, the plaintiffs lost custody of J.O. in

family court. Second, the plaintiffs filed the present action eight months after the

family court’s decisions were entered, alleging that the family court deprived them




                                            8
of their constitutional right to associate with J.O. 2 Third, the alleged injury—

violation of “Plaintiffs Human, Civil and Constitutional rights” because

“[c]ustody was illegally TAKEN from Plaintiff Shanequa Ortiz”—resulted directly

from the adverse custody ruling. Appellants’ Br. at 14-16. Fourth, the plaintiffs ask

this court to reverse the family court’s decision. See id. at 15-17. Accordingly, the

Rooker-Feldman doctrine precludes the plaintiffs’ claims for injunctive relief.

       As a general matter, the domestic relations exception provides that federal

courts will not exercise subject matter jurisdiction “where a federal court is asked

to grant a divorce or annulment, determine support payments, or award custody

of a child.” Am. Airlines, Inc. v. Block, 905 F.2d 12, 14 (2d Cir. 1990); see also

Ankenbrandt v. Richards, 504 U.S. 689, 699-704 (1992). This court has articulated a

related domestic relations abstention doctrine, holding that “even if subject matter

jurisdiction lies,” a “federal court presented with matrimonial issues or issues ‘on

the verge’ of being matrimonial in nature should abstain from exercising




2 See Fraser v. Fraser, 128 N.Y.S.3d 713, 714 (App. Div. 2020) (noting that an appeal from a decision
of the family court must be taken no later than thirty-five days after an order is issued). The record
does not indicate that the plaintiffs timely appealed the family court decision, and therefore it
appears that the state-court proceedings had ended.

                                                  9
jurisdiction so long as there is no obstacle to their full and fair determination in

state courts.” Am. Airlines, 905 F.2d at 14; see also Deem v. DiMella-Deem, 941 F.3d

618, 623-25 (2d Cir. 2019).

      The plaintiffs’ claims for injunctive relief address the awarding of custody

of J.O., and therefore those claims are barred by the domestic relations exception

doctrine to the extent the claims are based on state law and invoke federal diversity

jurisdiction. To the extent the claims are based on federal law, the district court did

not err in abstaining from exercising jurisdiction. See Am. Airlines, 905 F.2d at 14.

The claims “begin and end in a domestic dispute,” and “[s]tates are better suited

to that adjudication.” Schottel v. Kutyba, No. 06-1577, 2009 WL 230106, at *1 (2d Cir.

Feb. 2, 2009) (summary order).

                                          IV

      In addition to injunctive relief, the plaintiffs seek damages for an alleged

conspiracy among the Children’s Law Center and its employees, Judge Mulray,

and the State of New York to take away custody of J.O. The district court did not

rely on the Rooker-Feldman doctrine or on the domestic relations exception and

abstention doctrines to dismiss the plaintiffs’ damages claims. But a court may



                                          10
dismiss “claims for monetary damages under the Rooker-Feldman doctrine” if those

claims “seek damages in conjunction with the orders … entered against them in

state court.” Lawson v. City of Buffalo, 52 F. App’x 562, 563 (2d Cir. 2002) (summary

order); see also Hachamovitch v. DeBuono, 159 F.3d 687, 694 (2d Cir. 1998) (“[A]

federal court lacks jurisdiction over any claims that are ‘inextricably intertwined’

with a state court’s determinations in a judicial proceeding.”). With respect to

domestic relations, moreover, “a plaintiff cannot obtain federal jurisdiction merely

by rewriting a domestic dispute as a tort claim for monetary damages.” Schottel,

2009 WL 230106, at *1.

      Because the damages claims also challenge the state family court’s

determinations in the custody proceedings, we affirm the dismissal of these claims

on the threshold grounds of the Rooker-Feldman doctrine and the domestic relations

exception and abstention doctrines.

                                         V

      Additionally, the plaintiffs allege that Wilson-Haynes, Wilson, and Martin-

Gibbons filed a false police report against them that ultimately led to the loss of

custody of J.O. To the extent that the plaintiffs bring this claim under 42 U.S.C.



                                         11
§ 1983, it fails because the defendants against whom the claim was brought are not

state actors, see Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999), and

because it is not adequately alleged that the private defendants acted in concert

with a state actor to deprive the plaintiffs of their rights, see Pangburn v. Culbertson,

200 F.3d 65, 72 (2d Cir. 1999). The plaintiffs, instead, allege only that the private

defendants made false statements to the police, which is not sufficient to show that

“the conduct allegedly causing the deprivation of a federal right can be fairly

attributable to the State.” Spear v. Town of W. Hartford, 954 F.2d 63, 68 (2d Cir. 1992)

(alteration omitted).

      To the extent that the plaintiffs might be understood to state a claim under

state law for defamation or fraud, we hold that the district court did not abuse its

discretion by declining to exercise supplemental jurisdiction over such a claim. See

Kolari v. N.Y.-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006).

      Ordinarily, a district court should not dismiss a pro se plaintiff’s complaint

without granting leave to amend “when a liberal reading of the complaint gives

any indication that a valid claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99,

112 (2d Cir. 2000). But, as discussed above, two of the defendants were immune


                                           12
from suit and there is no indication that the complaint’s pleading deficiencies

could be cured through amendment. The district court properly dismissed the

complaint without leave to amend.

                                        VI

      We deny the plaintiffs’ motion to have J.O. released to them to attend Jose

Ortiz’s funeral as moot. The funeral was to have occurred in the first or second

week of March and there is no reason to grant the motion after the funeral has

occurred. Even if it were not moot, we would deny the motion on the grounds of

the Rooker-Feldman doctrine and the domestic relations exception and abstention

doctrines, for substantially the same reasons as discussed above.

                                             ***

      We have considered the plaintiffs’ remaining arguments, which we

conclude are without merit. Accordingly, we AFFIRM the judgment of the district

court and DENY as moot the motion to have J.O. released to the plaintiffs’ custody.

                                      FOR THE COURT:
                                      Catherine O=Hagan Wolfe, Clerk of Court




                                        13